PER CURIAM:
Charles E. Boyles seeks to appeal the magistrate judge’s order denying his motions for discovery and appointment of counsel. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Boyles seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny Boyles’s motion to note exception and/or objection and to request mediation, deny leave to proceed in forma pauperis, and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED